IN THE COURT OF APPEALS OF NORTH CAROLINA

                                         No. COA16-322

                                   Filed: 15 November 2016

Randolph County, No. 15 JRI 2

IN THE MATTER OF: UNWANA EYO PATRON, Petitioner.


       Appeal by petitioner from order entered 9 November 2015 by Judge Scott C.

Etheridge in Randolph County District Court. Heard in the Court of Appeals 19

October 2016.


       Woodruff Law Firm, PA, by Jessica S. Bullock, for petitioner-appellant.

       Randolph County Staff Attorney Erica Glass, for appellee Randolph County
       Department of Social Services.


       ENOCHS, Judge.


       Randolph County Department of Social Services (“RCDSS”) began a child

protective services investigation regarding the minor child AJP1 on 26 January 2015

due to a report alleging that Petitioner Appellant Unwana Eyo Patron (“Appellant”)

had physically abused her step-son AJP by striking him in the back of the head with

a coffee mug.       After substantiating the allegations of abuse, RCDSS made the

administrative decision to place Appellant’s name on the Responsible Individuals List

(RIL). Appellant was granted judicial review of this decision, and the trial court held

a hearing and ultimately ordered Appellant’s name to be added to the RIL. Because




       1 The initials “AJP” have been used throughout to protect the identity of the juvenile pursuant
to Rule 3.1(b) of the North Carolina Rules of Appellate Procedure.
                                   IN RE: PATRON

                                  Opinion of the Court



the trial court made findings of fact supported by competent evidence, and from these

made proper conclusions of law, we affirm this order.

                                Factual Background

      On 26 January 2015, AJP woke and prepared to go to school. He needed a

document signed by a parent and so he approached Appellant in their kitchen for her

signature. Appellant told AJP to get out of the house because he was wearing his

shoes inside. AJP returned to his bedroom, removed his shoes, and then went back

to the kitchen to ask again for Appellant’s signature. When he returned to the

kitchen, he picked up a coffee mug filled with pens with which Appellant could sign

AJP’s document. Appellant snatched the mug from AJP and told him “I thought I

said get out.” Because AJP was upset about the way Appellant was treating him, he

called her “selfish” and turned to exit the kitchen. Appellant then struck AJP in the

back of the head with the coffee mug.

      After being stuck, AJP touched his head and saw that he was bleeding.

Appellant tried to apologize, but AJP “told her not to touch [him][.]” Appellant

responded, “Well, then don’t get blood on my floor[.]” AJP went to the bathroom to

clean himself up but felt dizzy and lightheaded.         He told his father what had

happened and that he did not feel well, and his father took him to High Point Regional

Hospital. At the hospital, AJP received four staples to close the wound. While at the




                                         -2-
                                      IN RE: PATRON

                                    Opinion of the Court



hospital, AJP spoke with a social worker and a police officer and told them what had

occurred.

       At the time RCDSS began their investigation, AJP was 17 years old and

resided in the home with his biological father, who was married to Appellant,

Appellant, and their three other children. Following an investigation of the incident

with AJP, RCDSS substantiated the allegations of abuse and notified Appellant on

11 March 2015 that her name was to be placed on the RIL pursuant to N.C. Gen.

Stat. § 7B-311(b) (2015). Appellant requested judicial review of RCDSS’s decision to

add her name to the RIL on 23 March 2015 by filing a Petition for Judicial Review:

Responsible Individuals List. A hearing was held before the Honorable Scott C.

Etheridge on 19 October 2015 in Randolph County District Court. Following the

hearing, the trial court entered an order on 9 November 2015 placing Appellant’s

name on the RIL. It is from this order that Appellant timely appeals.

                                         Analysis

A.     Subject Matter Jurisdiction

       Jurisdiction is “[t]he legal power and authority of a court to make a decision

that binds the parties to any matter properly brought before it.”             Black’s Law

Dictionary 929 (9th ed. 2009) (defining “judicial jurisdiction”).          Subject matter

jurisdiction, specifically, is “ ‘[j]urisdiction over the nature of the case and the type of

relief sought[.]’ ” In re T.R.P., 360 N.C. 588, 590, 636 S.E.2d 787, 790 (2006) (quoting



                                           -3-
                                    IN RE: PATRON

                                   Opinion of the Court



Black’s Law Dictionary 857 (7th ed. 1999). “[W]hen there is a want of jurisdiction by

the court over the subject matter . . .,” the judgment is void. Hart v. Thomasville

Motors, Inc., 244 N.C. 84, 90, 92 S.E.2d 673, 678 (1956). “In reviewing a question of

subject matter jurisdiction, our standard of review is de novo.” In re J.A.P. & I.M.P.,

189 N.C. App. 683, 685, 659 S.E.2d 14, 16 (2008).

      In the case sub judice, jurisdiction was granted to the district court by statute.

Our General Assembly, “within constitutional limitations, can fix and circumscribe

the jurisdiction of the courts of this State” by statute. Bullington v. Angel, 220 N.C.
18, 20, 16 S.E.2d 411, 412 (1941). The RIL and petitions for judicial review of

decisions regarding who is added to the list exist pursuant to statute and are

governed by Chapter 7B of the North Carolina General Statutes (the Juvenile Code).

Jurisdiction over the RIL is also created by this governing statute. See N.C. Gen.

Stat. §§ 7B-200, 7B-201, and 7B-311 (2015).

      Article 2 of the Juvenile Code states in relevant part that “the [district] court

has exclusive, original jurisdiction over any case involving a juvenile who is alleged

to be abused, neglected, or dependent. . . . The court also has exclusive original

jurisdiction of . . . [p]etitions for judicial review of a director’s determination under

Article 3A of this Chapter,” which specifically governs the RIL. N.C. Gen. Stat. § 7B-

200(a)(9).




                                          -4-
                                     IN RE: PATRON

                                    Opinion of the Court



      Article 3A further defines the district court’s jurisdiction in petitions for

judicial review of these determinations. “[U]pon the filing of a petition for judicial

review by an individual identified by a director as a responsible individual, the

district court of the county in which the abuse or neglect report arose may review a

director’s determination of abuse or serious neglect at any time if the review serves

the interests of justice or for extraordinary circumstances.” N.C. Gen. Stat. § 7B-

323(e) (2015) (emphasis added).

      Appellant has argued that once AJP turned 18 years of age, the trial court’s

jurisdiction ended pursuant to N.C. Gen. Stat. § 7B-201(a), which states that

jurisdiction shall continue either “until terminated by order of the court or until the

juvenile reaches the age of 18 years . . . .” AJP was 18 years of age at the time of the

hearing, and so Appellant argues that jurisdiction had terminated.            However,

whether AJP was 18 at the time of the hearing on the petition for judicial review is

not relevant to our inquiry into the trial court’s jurisdiction.

      If the victim of abuse or serious neglect is a juvenile at the time of the incident

that initiated a department of social services’ “investigative assessment response that

results in a determination of abuse or serious neglect and the identification of a

responsible individual,” then “the director shall personally deliver written notice of

the determination to the identified individual.” N.C. Gen. Stat. § 7B-320(a) (2015).




                                           -5-
                                          IN RE: PATRON

                                        Opinion of the Court



For judicial review of this determination, the relevant inquiry is whether AJP was

under the age of 18 at the time Appellant struck him.

       During the hearing addressing Appellant’s petition, Ashley Coddle, a

registered nurse in the High Point Regional Hospital Emergency Room, testified that

she had cared for AJP on 26 January 2015. It appears from the transcript of her

testimony that AJP’s medical records were allowed into evidence by stipulation.

These medical records, introduced as RCDSS’s Exhibit 2, contain numerous instances

where AJP’s birthday is shown.2 Appellant has not argued that this birthdate was

incorrect. Knowing AJP’s birthdate, and the date of the incident, it is clear from this

record that AJP was 17 years old, a minor, at the relevant time.

       Because AJP was 17 years old at the time Appellant struck him, her name was

properly added to the RIL. The addition of her name to this list could be reviewed by

the district court “at any time.” Thereby, the trial court had jurisdiction to hear

Appellant’s petition for judicial review and this assignment of error is overruled.

B.     Motion to Stay

       Appellant has argued that the trial court erred by failing to grant her motion

to stay the proceedings. Appellant had been charged with feloniously assaulting AJP

for the same assault that caused her name to be placed on the RIL. She makes a

statutory argument that because she had been named “a defendant in a criminal


       2 To protect the identity of the juvenile pursuant to N.C.R. App. P. 3.1(b), AJP’s birthdate is
withheld.

                                                -6-
                                    IN RE: PATRON

                                   Opinion of the Court



court case resulting from the same incident,” the trial court should have allowed those

criminal proceedings to run their course before reviewing the petition for judicial

review. N.C. Gen. Stat. § 7B-324(b) (2015). Furthermore, she argues that the trial

court erred by failing to include in its order any findings with regard to her motion to

stay the proceedings as required. We disagree.

      “If an individual seeking judicial review is named as a . . . defendant in a

criminal court case resulting from the same incident, the district court judge may

stay the judicial review proceeding.” Id. (emphasis added). The word “may” connotes

a discretionary decision, not a mandatory one, and so we review the trial court’s

decision here, like any grant or denial of a motion to stay, for an abuse of discretion.

Muter v. Muter, 203 N.C. App. 129, 132, 689 S.E.2d 924, 927 (2010).

      This Court has held that

             [w]e do not re-weigh the evidence before the trial court or
             endeavor to make our own determination of whether a stay
             should have been granted. Instead, mindful not to
             substitute [our] judgment in place of the [trial court’s], we
             consider only whether the trial court’s denial was a
             patently arbitrary decision, manifestly unsupported by
             reason.

Id. at 134, 689 S.E.2d at 928 (internal citations and quotation marks omitted).

      In this case, there was no statutory mandate that the trial court grant a stay.

Furthermore, Article 8 of the Juvenile Code, the article that governs juvenile petition

hearing procedures, states in pertinent part that “[r]esolution of a pending criminal



                                          -7-
                                      IN RE: PATRON

                                    Opinion of the Court



charge against a respondent arising out of the same transaction or occurrence as the

juvenile petition shall not be the sole extraordinary circumstance for granting a

continuance.” N.C. Gen. Stat. § 7B-803 (2015). The trial court here heard arguments

from counsel for both Appellant and RCDSS and denied the request for the stay. Our

review of this denial of Appellant’s motion to stay is not to “consider . . . whether we

might disagree with the trial court, but whether the trial court’s actions are fairly

supported by the record.” State v. Lasiter, 361 N.C. 299, 302, 643 S.E.2d 909, 911

(2007) (citing Wainwright v. Witt, 469 U.S. 412, 434, 83 L. Ed. 2d 841, 858 (1985)). In

this case, the transcript of the hearing shows that counsel for RCDSS gave the trial

court several legitimate reasons for denying the motion. Therefore, the trial court’s

denial of the stay was neither patently arbitrary nor unsupported by reason and this

portion of Appellant’s argument is without merit.

       Furthermore, the trial court was not required to make findings of fact or

conclusions of law regarding Appellant’s motion to stay. Rule 52(a)(1) of the North

Carolina Rules of Civil Procedure states that “[i]n all actions tried upon the facts

without a jury or with an advisory jury, the [trial] court shall find the facts specifically

and state separately its conclusions of law.” However, it also states that “[f]indings

of fact and conclusions of law are necessary on decisions of any motion . . . only when

requested by a party . . . .” N.C.R. Civ. P. 52(a)(2). This Court has stated that “absent

a specific request made pursuant to Rule 52(a)(2), a trial court is not required to



                                           -8-
                                     IN RE: PATRON

                                   Opinion of the Court



either state the reasons for its decision or make findings of fact showing those

reasons.” Strickland v. Jacobs, 88 N.C. App. 397, 399, 363 S.E.2d 229, 230 (1988).

Furthermore, when “there is no suggestion in the record that [the] defendant asked

for findings of fact or conclusions of law to be included in the trial court’s order, the

court’s failure to do so is not reversible error.” Granville Med. Ctr. v. Tipton, 160 N.C.

App. 484, 494, 586 S.E.2d 791, 798 (2003). Because there was no request made by

Appellant for specific findings of fact or conclusions of law as to her motion, this

portion of Appellant’s argument is without merit.

C.    Placement on the Responsible Individuals List

      A “[r]esponsible individual” is statutorily defined as “[a] parent, guardian,

custodian, or caretaker who abuses or seriously neglects a juvenile.” N.C. Gen. Stat.

§ 7B-101(18a) (2015). The Department of Health and Human Services “shall . . .

maintain a list of responsible individuals” and “may provide information from this

list to child caring institutions, child placing agencies, group home facilities, and

other providers of foster care, child care, or adoption services that need to determine

the fitness of individuals to care for or adopt children.” N.C. Gen. Stat. § 7B-311(b).

After “[t]he court determines that the individual is a responsible individual as a result

of a hearing on the individual’s petition for judicial review,” their name shall be

placed on the RIL. N.C. Gen. Stat. § 7B-311(b)(2).




                                          -9-
                                    IN RE: PATRON

                                   Opinion of the Court



      “If the district court undertakes [a review of a director’s determination of abuse

or serious neglect], a hearing shall be held pursuant to [Section 7B-323] at which the

director shall have the burden of establishing by a preponderance of the evidence

abuse or serious neglect and the identification of the individual seeking judicial

review as a responsible individual.” N.C. Gen. Stat. § 7B-323(e). If, after the hearing,

the court concludes that the director has not met his burden of establishing either the

abuse or serious neglect, or that the Appellant was the responsible individual, the

court shall reverse the director and expunge Appellant’s name from the RIL. Id.

      Appellant argues that the trial court erred in making several findings of fact

that were not supported by competent evidence, and also that the trial court’s

conclusions of law were not supported by its findings. Therefore, we must review the

trial court’s order adjudicating Appellant a responsible individual. In reviewing this

order, we must determine whether the findings of fact are supported by competent

evidence, and whether the legal conclusions are supported by the findings of fact. In

re F.C.D., ___ N.C. App. ___, ___, 780 S.E.2d 214, 217 (2015). “If supported by

competent evidence, the trial court’s findings are binding on appeal even if the

evidence would also support contrary findings.” In re F.C.D., ___ N.C. App. at ___,

780 S.E.2d at 217. “Where no exception is taken to a finding of fact by the trial court,

the finding is presumed to be supported by competent evidence and is binding on

appeal.” Koufman v. Koufman, 330 N.C. 93, 97, 408 S.E.2d 729, 731 (1991). “Its



                                          - 10 -
                                    IN RE: PATRON

                                   Opinion of the Court



conclusions of law, however, are reviewed de novo.” In re F.C.D., ___ N.C. App. at

___, 780 S.E.2d at 217.

      Appellant has challenged Findings of Fact Numbers 2, 5 through 10, and 13 in

the trial court’s order, as well as each of the conclusions of law. Therefore, we shall

take each in turn to determine whether the findings of fact are supported by

competent evidence, and then whether these findings support the conclusions of law.

However, Finding of Fact 2 states that “[t]his [c]ourt has subject matter jurisdiction

of this matter[,]” and Conclusion of Law 1 states this same proposition. Because we

have already determined this issue above, we shall not address it here.

      The trial court made the following challenged findings of fact in support of its

conclusion that “[t]he minor child [AJP] is an abused child” and that “[t]he petitioner

[Appellant] is the responsible individual and her name should be submitted to be

placed on the responsible individual’s list”:

             5.     The [c]ourt admitted into evidence High Point
                    Regional Hospital medical records from the minor
                    child [AJP] (RCDSS’s exhibit #2); nine pictures of
                    the minor child’s injury (RCDSS’s exhibit #1), and
                    Petitioner’s exhibit #1 (five pictures of Petitioner).
                    In addition, the [c]ourt received testimony from the
                    minor child [AJP] (hereinafter referred to as the
                    minor child), [AJP’s father], Officer Clifford
                    Chewning Jr., and Petitioner [Appellant].

             6.     On or about January 26, 2015, the minor child lived
                    . . . in Archdale, North Carolina with [Appellant], the
                    minor child’s father . . ., and the minor child’s three
                    siblings . . . .


                                          - 11 -
                                         IN RE: PATRON

                                        Opinion of the Court




               7.3     On this January 26, 2015, [Appellant] came home
                       from work around 2 a.m. and when she came into the
                       home, she woke the minor child and [AJP’s father]
                       up to ask why a dresser was in the living room and
                       she requested the minor child to clean up the
                       kitchen. The minor child cleaned up the kitchen.
                       When the minor child woke up for school later that
                       morning on January 26, 2015, the minor child went
                       to the kitchen to attempt to retrieve a pen from a
                       coffee mug to get some documents for school signed.
                       [Appellant] told the minor child to leave the house
                       because he had on sneakers. The minor child went
                       to his room to take off his sneakers. The minor child
                       went back to the kitchen to attempt to retrieve a pen
                       from a coffee mug again, but [Appellant] cut in front
                       of the minor child and grabbed the coffee mug. She
                       told the minor child to get out again, and the minor
                       child called [Appellant] “selfish.” When the minor
                       child turned to walk away from [Appellant], she hit
                       the minor child on the crown of his head with a white
                       coffee mug.

               7.      After this incident, the minor child bled profusely
                       and [Appellant] told the minor child “don’t get blood
                       on my floor and go to the bathroom.” Subsequently,
                       the minor child went to the bathroom and he
                       informed his father . . . that he was feeling dizzy and
                       lightheaded. [AJP’s father] and the minor child left
                       the home and went to High Point Regional Hospital.

               8.      The minor child was treated at High Point Regional
                       Hospital for the gash to his head.

               8.      Officer Clifford Chewning, Jr. with the Archdale
                       Police Department was called to the home of [AJP’s
                       father] and [Appellant] on January 26, 2015. When
                       Officer Chewning arrived at the home, he spoke with

       3 Within the trial court’s order there were two findings of fact labeled 7, and two labeled 8.
This seems to be a typographical error.

                                               - 12 -
                                  IN RE: PATRON

                                 Opinion of the Court



                  [Appellant] and she told Officer Chewning that
                  everything was found [sic] and that she had an
                  altercation with [AJP’s father] and the minor child.
                  She did not tell Officer Chewning that she had hit
                  the minor child in the head with a coffee mug. After
                  Officer Chewning left the home, he spoke with the
                  minor child at High Point Regional Hospital and the
                  minor child told him that [Appellant] and he had
                  argued around 2 am on January 26, 2015 regarding
                  his father moving a chest of drawers. In addition,
                  around 7 a.m., the minor child was going to get a pen
                  from a mug, and [Appellant] grabbed the mug and
                  hit him on the back of his head with the mug.

           9.     Officer Chewning did observe the gash of the back of
                  the minor child’s head on January 26, 2015 at High
                  Point Regional Hospital.

           10.    Officer Chewning also spoke with [AJP’s father].
                  [AJP’s father] told Officer [Chewning] he did not
                  witness the incident, but he heard the mug hit the
                  minor child’s head and he observed the minor child
                  bleed from the gash on his head. He also observed
                  [Appellant] tell the minor child not to bleed on the
                  floor. [AJP’s father] took the minor child to the
                  hospital.

           ....

           13.    The [Appellant’s] version of the series of events that
                  led to the January 26, 2015 event with the minor
                  child are not consistent with the facts that were
                  presented in this case.

     With regards to the findings of fact, Appellant first specifically challenges the

references to AJP as a “minor child” in Findings of Fact 5, 6, and 8. We have

addressed AJP’s age, and at what point in these proceedings that his age was



                                        - 13 -
                                    IN RE: PATRON

                                   Opinion of the Court



relevant, in the above section addressing jurisdiction. Therefore, we will only note

that the introduction of AJP’s medical records through Ashley Coddle gave competent

and undisputed evidence from which the trial court could determine and find as fact

that AJP was a “minor child” at the relevant time with regards to this petition for

review. Therefore, this finding will not be disturbed on appeal.

      Appellant has also argued that the trial court’s findings of fact 7 through 10

(which is, in fact, six findings of fact as there were two findings labeled 7, and two

labeled 8) were made without sufficient specificity and were simply recitations of

witness’ testimony. “[A] proper finding of facts requires a specific statement of the

facts on which the rights of the parties are to be determined, and those findings must

be sufficiently specific to enable an appellate court to review the decision and test the

correctness of the judgment.” Quick v. Quick, 305 N.C. 446, 451, 290 S.E.2d 653, 657

(1982). However, in light of the record, the challenged findings of fact are sufficiently

specific to enable our review. They give the relevant evidentiary facts from which the

ultimate facts and conclusions could be found, i.e., that Appellant’s version of events

was inconsistent with the other facts presented, that AJP was abused, and that

Appellant was the responsible individual.

      Finally, Appellant challenges Finding of Fact 13, and argues that the trial

court failed to make a finding of fact with regard to her self-defense claim raised

during the hearing. However, “when a trial judge sits as both judge and juror, as he



                                          - 14 -
                                    IN RE: PATRON

                                   Opinion of the Court



or she does in a non-jury proceeding, it is that judge’s duty to weigh and consider all

competent evidence, and pass upon the credibility of the witnesses, the weight to be

given their testimony and the reasonable inferences to be drawn therefrom.” In re

Whisnant, 71 N.C. App. 439, 441, 322 S.E.2d 434, 435 (1984) (internal quotation

marks omitted). It is not within this Court’s purview to reweigh the evidence, as we

are only to determine whether the findings of fact are supported by competent

evidence and, if so, these are binding on appeal. See In re F.C.D., ___ N.C. App. at

___, 780 S.E.2d at 217. If the trial court did not make a finding of fact with regards

to Appellant’s self-defense claim, it simply means that the trial court was not

convinced that it was valid. “[I]t is well established that when the facts found by the

trial court are ‘sufficient to determine the entire controversy,’ the court’s ‘failure to

find other facts is not error.’ ” Smallwood v. Smallwood, ___ N.C. App. ___, ___, 742
S.E.2d 814, 822 (2013) (quoting Graybar Elec. Co. v. Shook, 283 N.C. 213, 217, 195
S.E.2d 514, 516 (1973)). Therefore, this portion of Appellant’s argument is overruled.

      Each of the findings of fact set out in the trial court’s order was supported by

competent evidence. We now review the trial court’s conclusions of law de novo. The

first conclusion of law was that the court had subject matter jurisdiction over this

matter. Because we have addressed this above, we shall not do so again.

      The second conclusion of law was that “[t]he minor child [AJP] is an abused

child,” or juvenile. The Juvenile Code defines an abused juvenile as “[a]ny juvenile



                                          - 15 -
                                     IN RE: PATRON

                                   Opinion of the Court



less than 18 years of age whose parent, guardian, custodian, or caretaker . . . [i]nflicts

or allows to be inflicted upon the juvenile a serious physical injury by other than

accidental means[.]” N.C. Gen. Stat. § 7B-101(1)(a). As discussed above, the trial

court made the finding of fact that AJP was a minor child. It is not challenged that

Appellant was a “parent, guardian, custodian, or caretaker.” Id. Appellant argues

that there was no competent evidence that the serious physical injury was inflicted

“by other than accidental means.” Id. However, the testimony of AJP tends to

establish that when Appellant struck him in the head it was intentional, by other

than accidental means. As stated above, if the trial court does not make a finding, it

simply means that the trial court was not convinced that a fact existed. The trial

court did not find that the serious injury was inflicted by accidental means; and

therefore, this court can infer that it was inflicted by “other than accidental means.”

Id. We affirm this conclusion of law because it was without error.

      Finally, the trial court concluded that “[Appellant] is the responsible individual

and her name should be submitted to be placed on the responsible individual’s list.”

A responsible individual is “[a] parent, guardian, custodian, or caretaker who abuses

or seriously neglects a juvenile.” N.C. Gen. Stat. § 7B-101(18a). Appellant was a

“parent, guardian, custodian, or caretaker,” and, as shown above, “abuse[d]” AJP,

therefore, she is a responsible individual. Id. Because “[t]he name of an individual

who has been identified as a responsible individual shall be placed on the responsible



                                          - 16 -
                                      IN RE: PATRON

                                     Opinion of the Court



individual list . . . after . . . [t]he court determines that the individual is a responsible

individual as a result of a hearing on the individual’s petition for judicial review”

(emphasis added), N.C. Gen. Stat. § 7B-311(b)(2) required the trial court to conclude

as a matter of law that Appellant’s name be placed on the responsible individual’s

list. Therefore, this conclusion of law was also without error.

                                        Conclusion

       For the reasons set out above, each of Appellant’s arguments are overruled.

Therefore, the order of the trial court finding that Appellant was a responsible

individual and placing her name on the RIL is affirmed.

       AFFIRMED.

       Judges DAVIS and INMAN concur.




                                            - 17 -